     Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 1 of 7 PageID #:120



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JOSE JUAN ROMERO,                                         )
           Plaintiff,                                     )        21-cv-01592
                                                          )
        vs.                                               )        Judge Sara L. Ellis
                                                          )
STATE OF ILLINOIS, et al.                                 )
           Defendants.                                    )


       JOINT INITIAL STATUS REPORT ON THE PROGRESS OF DISCOVERY

1.      The Nature of the Case

        a.        Attorneys of Record

        For Plaintiff: The attorney for the plaintiff is Ben Myers, 6525 N. Clark Street, Chicago,

Illinois 60626. Ben Myers will be the lead trial attorney for the plaintiff.

        For Defendants Kimberly M. Foxx, State’s Attorney of Cook County and Defendants

Brandi Burton, Victoria Chaves, Christian Conway, Carlton Fay, Margaret Flisk, Eugene

Goroshko, Benjamin Kibugi, Alexander Michelini1, Conor McNulty, Christina Senger, and Ivan

Velazquez (collectively the “Prosecutor Defendants”): Assistant State’s Attorney David A.

Adelman (Lead); and Shayl G. Wilson. Cook County State’s Attorney’s Office, Civil Actions

Bureau-Complex Litigation, 500 Richard J. Daley Center, 50 W. Washington, Room 500, Chicago,

Illinois 60602.

        For Defendants State of Illinois and Jay Robert Pritzker: Assistant Attorney General Mary

Alice Johnston (Lead), Illinois Attorney General’s Office, 100 W. Randolph Street, 13th Floor,

Chicago, Illinois 60601.




1
  Defendant Alexander Michelini was improperly named in the Complaint as Alex McHelini and respectfully moves
this Honorable Court direct the Clerk of the Court to correct the spelling in the court docket.
    Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 2 of 7 PageID #:121



       For Defendant City of Chicago: Daniell Marie Alvarez (Lead) and Iris Y. Chavira, City of

Chicago Department of Law, 2 N. LaSalle Street, Suite 420, Chicago Illinois 60602.

       For Defendants Alex Lopez and Agustin Cervantes (“hereinafter” Defenadnt Officers):

Mark David Winistorfer (Lead), Evan Scott, and Jessica Griff, City of Chicago Department of

Law, 2 N. LaSalle Street, Suite 420, Chicago, IL 60602.

       b.       Nature of the Claims and Any Counterclaims and/or Third Party Claims

       Plaintiff alleges in a 22-Count Complaint he was in a car accident on November 7, 2017

and arrested for Driving Under the Influence (“DUI”) and received a ticket for Failure to Yield.

Plaintiff was arrested by the Defendant Officers. Defendant Officer Alex Lopez signed the

criminal complaint against Plaintiff under oath and stated in a police report that portions of the

Defendant Officers’ interaction with the Plaintiff, including the Officers’ DUI investigation, were

video recorded. Plaintiff alleges no video recording was produced in the criminal case, which

lead to Plaintiff’s successful motion to quash and suppress on June 10, 2019.

       Plaintiff claims he was arrested without probable cause and that the “State” refused

Plaintiff’s demands to resolve or dismiss the DUI charges against Plaintiff when it became clear

that the State could not produce the aforementioned video evidence because the City no longer had

it, that the case was continued multiple times, and the State did not issue a nolli prosequi dismissing

the charge until November 18, 2019, five months after Plaintiff’s motion to quash and suppress

evidence was granted. Plaintiff further alleges that DUI cases are treated differently than non-

DUI cases and that there is a policy in the Cook County State’s Attorney’s Office not to voluntarily

dismiss DUI cases regardless of how winnable the cases and wait for a court order on a speedy

trial motion.

       Plaintiff brings claims against various State of Illinois and City of Chicago officials and

police officers and against the State’s Attorney and 11 different Assistant State’s Attorneys

concerning his prosecution for DUI.




                                                  2
        Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 3 of 7 PageID #:122



           c.       Major Legal and Factual Issues in the Case.

           Defendant Kimberly M. Foxx and the 11 Assistant State’s Attorney Defendants

(collectively referred to as the “Prosecutor Defendants”) contend that Plaintiff has not properly

alleged their personal involvement sufficient to establish liability as he attributes his prosecution

to “the State.” However, if all these “State” actions are attributable to the named Prosecutor

Defendants, these actions as alleged were taken in management of the prosecution of Plaintiff

entitling each of the Prosecutor Defendants to absolute prosecutorial immunity. Even if Plaintiff’s

references to the “State” apply only to the State’s Attorney she would still be entitled to absolute

prosecutorial immunity, in both her individual or official capacities.2

           Further, the allegation that DUI cases are treated differently than non-DUI cases and that

there is a policy not to voluntarily dismiss DUI cases regardless of how winnable the cases and to

wait for a court order on a speedy trial motion all deal with how the management of criminal

prosecutions are handled which gives rise to absolute prosecutorial immunity.

           In the event this Honorable Court does not find absolute immunity applies, Prosecutor

Defendants also raise that they are protected by Public Official Immunity, Sovereign Immunity,

or alternatively, Qualified Immunity.



           Defendant City of Chicago and Defendant Officers maintain that Plaintiff has failed to

sufficiently plead his claims against them. Additionally, Defendant City and Defendant Officers

contend many of Plaintiff’s claims are time barred. Defendant City cannot be held vicariously

liable for the acts of their agents under Federal Law. Defendant Officers, who acted with probable

cause, cannot be held liable, where their actions did not play a significant role in the state’s attorney

Defendants’ decision to continue the prosecution against Plaintiff. Defendant City cannot be held

liable for Indemnity of the Defendant Officers are not liable.




2
    Plaintiff makes no allegation that the State’s Attorney personally took any action in his DUI prosecution.


                                                            3
     Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 4 of 7 PageID #:123



        Defendants State of Illinois and Jay Robert Pritzker contend that Plaintiff’s claims fail

because Plaintiff cannot bring any claims pursuant to 42 U.S.C. § 1983 against the State of Illinois

or the Governor in his official capacity. The State Defendans further contend that Plaintiff’s claims

for monetary relief are barred by the Eleventh Amendment and that Plaintiff lacks standing to

request injunctive relief and that any claim for injunctive relief against Governor Pritzker in his

official capacity would also be barred by the Eleventh Amendment. Finally, the State Defendants

contend that Plaintiff’s has failed to state a viable claim against Governor Pritzker in his individual

capacity and, therefore, Plaintiff’s claims should be dismissed as it relates to the State of Illinois

and Governor Pritzker.

        d.         Relief Sought and Estimate of Damages

        The plaintiff seeks compensatory and punitive damages as well as injunctive relief.

Defendants deny Plaintiff is entitled to any recovery.

2.      Basis for Jurisdiction

        a.         Federal jurisdiction exists under 28 U.S.C. §§ 1343 and 1331.

        b.         Supplemental Jurisdiction – this Court has supplemental jurisdiction over Plaintiff’s

Illinois State law claims pursuant to 28 U.S.C. § 1337.

3.      Status of Service:

        All defendants have either been served or have waived service.

4.      Consent to Proceed Before a United States Magistrate:

        The Parties do not unanimously consent to proceed before a United States Magistrate Judge

for all matters.

5.      Motions:

        A.         Pending Motions:




                                                     4
     Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 5 of 7 PageID #:124



       Prosecutor Defendants have filed a Motion to Dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. [Docket #22]. The motion is pending and has been Entered and

Continued to May 26, 2021 at 9:30 a.m..

       Defendants State of Illinois and Jay Robert Pritzker have filed a Motion to Dismiss

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. The motion is

pending and set for presentment on May 25, 2021 at 9:45 a.m.Given the Court’s Order from April

27, 2021 (Dkt. No. 24), the State Defendants will contact the Court to have that motion heard on

May 26, 2021 at 9:30 a.m.

       Plaintiff has the following motions pending and set for presentment on May 26, 2021 at

9:30 a.m.:

1) Motion for Extension of Time to Reply to Prosecutor Defendants’ Motion to Dismiss;
2) Motion for Leave to File First Amended Complaint; and
3) Motion for Settlement Conference


       Defendant Officers and Defendant City of Chicago filed an Unopposed Moiton for

Extension of time on May 14, 2021, seeking to extend the time to respond to Plaintiffs Complaint

to after the May 26, 2021 status date on Plaintiffs Motion to Amend his Complaint. [ECF No. 33]

If the Court grants Plaintiffs Motion to Amend his Complaint, Defendant City and Defendant

Officers’ motion will be moot.

       B.     Defendants Anticipate Responding to the Complaint by:

       See 5(A) above.

       Defendant City of Chicago and Defendant Officers anticipate filing a Motion to Dismiss

Plaintiffs complaint or amended complaint.

6.     Case Plan

       a. This case is not subject to MIDP



                                               5
     Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 6 of 7 PageID #:125



       b.      All parties request all discovery be stayed until Defendants’ motions to dismiss are

resolved.

       c.      Trial.

       (1)     In the event the case proceeds to trial, a jury trial is requested.

       (2)     The probable length of trial is (5) days.

7.     Status of Settlement Discussions

       a.      Settlement discussions have occurred.

       b.      Settlement discussions are not in progress.

       c.      Plaintiff requests a settlement conference. Defendants do not believe a settlement

conference would be useful at this time.

                                               Respectfully submitted,

                                                s/ Ben Myers

                                               Attorney for Plaintiff
                                               6525 N. Clark Street
                                               Chicago, Illinois 60626
                                               (312) 345-8877


                                               KIMBERLY M. FOXX
                                               State’s Attorney of Cook County

                                       By:      /s/ David A. Adelman
                                               David A. Adelman
                                               Shayl G. Wilson
                                               Assistant State’s Attorneys
                                               500 Richard J. Daley Center
                                               Chicago, Illinois 60602
                                               (312) 603-3151
                                               David.Adelman@cookcountyil.gov
                                               Shayl.wilson@cookcountyil.gov
                                               Attorneys for Defendants Kimberly M. Foxx,
                                               Brandi Burton, Victoria Chaves, Christian Conway,
                                               Carlton Fay, Margaret Flisk, Eugene Goroshko,
                                               Benjamin Kibugi, Alexander Michelini,
                                               Conor McNulty, Christina Senger, and
                                               Ivan Velazquez

                                                  6
Case: 1:21-cv-01592 Document #: 34 Filed: 05/19/21 Page 7 of 7 PageID #:126




                                  /s/ Danielle M. Alvarez
                                  Danielle M. Alvarez, Assistant Corporation Counsel,
                                  Iris Y. Chavira, Assistant Corporation Counsel
                                  Supervisor
                                  2 N LaSalle Street Suite 420
                                  Chicago, IL 60602
                                  T: 312-744-2784
                                  F: 312-744-6566
                                  Email: Danielle.Alvarez1@cityofchicago.com
                                  Attorneys for Defendant City of Chicago

                                  /s/ Mark Winistorfer
                                  Mark Winistorfer, Assistant Corporation Counsel
                                  Evan Scott, Assistant Corporation Counsel
                                  Jessica Griff, Assistant Corporation Counsel
                                  Supervisor
                                  2 N. LaSalle St., Suite 420
                                  Chicago, IL 60602
                                  T: 312.744.6905
                                  E: mark.winistorfer@cityofchicago.org
                                  Attorneys for Defendants Alex Lopez and Agustin
                                  Cervantes (Defendant Officers)


                                  /s/ Mary A. Johnston
                                  MARY A. JOHNSTON
                                  ASSISTANT ATTORNEY GENERAL
                                  Office of the Illinois Attorney General
                                  General Law Bureau – Civil Rights Unit
                                  100 W. Randolph St., 13th Floor
                                  Chicago, IL 60601
                                  (312) 814-3739
                                  (312) 814-4425 (FAX)
                                  mary.johnston@illinois.gov




                                     7
